         Case 2:19-cv-00412-CW-JCB Document 9 Filed 07/08/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


  ARLENE R. ATHERTON,                                  ORDER ADOPTING AND AFFIRMING
                                                        REPORT AND RECOMMENDATION
                  Plaintiff,
                                                                Case No. 2:19-cv-00412
  v.

  SALT LAKE CITY POLICE
  DEPARTMENT, et al.,                                       District Judge Clark Waddoups

                  Defendants.




       This case was assigned to United States District Court Judge Clark Waddoups, who then

referred it to United States Magistrate Judge Paul Warner under 28 U.S.C. § 636(b)(1)(B). (ECF

No. 4.) On May 7, 2020, Judge Warner entered an order to show cause, directing Plaintiffs to

“inform the Court of the status of the case and intentions to proceed.” (ECF No. 6.) On June 3,

2020, the case was reassigned to Magistrate Judge Jared C. Bennett. (ECF No. 7.) On June 8, 2020,

Judge Bennett issued a Report and Recommendation recommending that the action “be dismissed

without prejudice based on Ms. Atherton’s failure to prosecute . . . .” (ECF No. 8 at 2.) The Report

and Recommendation advised the parties that any objection to the Report and Recommendation

was required to be filed within fourteen days of receiving it. As of the date of this Order, which is

past the time for filing objections, the court has not received any objections to the Report and

Recommendation.

       The court has reviewed the case de novo and agrees with the analysis in Magistrate Judge

Bennett’s Report and Recommendation. The court, therefore, adopts the Report and
                                                   1
         Case 2:19-cv-00412-CW-JCB Document 9 Filed 07/08/20 Page 2 of 2




Recommendation as the Order of the court. Accordingly, this action is DISMISSED WITHOUT

PREJUDICE for failure to prosecute.


DATED July 8, 2020.



                                                BY THE COURT:



                                                       _____________________
                                                Clark Waddoups
                                                United States District Judge




                                            2
